Citation Nr: 0844980	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-29 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and, if so, 
whether that claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
right shoulder arthritis, and, if so, whether that claim 
should be granted.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
cervical spine arthritis, and, if so, whether that claim 
should be granted.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral leg arthritis, and, if so, whether that claim 
should be granted.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension, and, if so, whether that claim should be 
granted.

6.  Entitlement to an initial rating in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION


The veteran served on active duty from December 1963 to 
November 1975, including combat service in the Republic of 
Vietnam, and his decorations included the Purple Heart Medal 
and Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and October 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, Alaska.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in Anchorage in May 2007 to 
present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file. 

Regrettably, the veteran died on October [redacted], 2008.  His 
surviving spouse has informed the RO of the veteran's death 
and filed a claim for Dependency and Indemnity Compensation 
(DIC) benefits.  However, in order for the RO to address that 
claim, the Board must first transfer jurisdiction of the 
issue back to the RO.  This decision accomplishes that 
action.  Accordingly, this matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In December 2008, the Board received a copy of an Alaska 
Certificate of Death that showed that the veteran died on 
October [redacted], 2008.

2.  At the time of his death, the veteran had new and 
material evidence claims for degenerative disc disease of the 
lumbar spine, right shoulder arthritis, cervical spine 
arthritis, bilateral leg arthritis, and hypertension, and a 
claim for an initial rating in excess of 10 percent for 
bilateral hearing loss pending before the Board.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claims.  38 
U.S.C.A. § 7104(a) (West 2008); 38 C.F.R. § 20.1302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, the veteran died in October 2008.  At the 
time of his death, the veteran had new and material evidence 
claims for degenerative disc disease of the lumbar spine, 
right shoulder arthritis, cervical spine arthritis, bilateral 
leg arthritis, and hypertension, and a claim for an initial 
rating in excess of 10 percent for bilateral hearing loss 
pending before the Board.  However, as a matter of law, 
veterans' claims do not survive their deaths.  Vda de 
Landicho v. Brown, 7 Vet App. 42, 47 (1994).  Therefore, 
because the veteran died while his claims were pending, those 
claims are now moot.

As the veteran's claims have been rendered moot by his death, 
they are dismissed for lack of jurisdiction.  See 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302 (2008).
In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  338 C.F.R. 
§ 20.1106 (2008).

Finally, a discussion about VA's duties to notify and assist 
concerning these claims are unnecessary because the Veterans 
Claims Assistance Act of 2000 has no effect where the law, 
and not the underlying facts or development of the facts, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).


ORDER

The new and material evidence claims for degenerative disc 
disease of the lumbar spine, right shoulder arthritis, 
cervical spine arthritis, bilateral leg arthritis, and 
hypertension, and the claim for an initial rating in excess 
of 10 percent for bilateral hearing loss are dismissed due to 
the veteran's death.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


